Broyles, O. J.
Under all the facts of the ease, including the admissions of W. T. Henry, guardian, made in open court, the judge did not err in striking said Henry’s response to the rule nisi (served upon him in a proceeding to distribute funds), upon the ground that the response showed on its face that the debt in question was one dischargeable in bankruptcy, and properly passed an order directing that the funds be paid over to Ringle, the receiver.

Judgment affirmed.


Luhe and BloodiuoHh, JJ., concur.

Harvey H. Tisinger, Willis Smith, for plaintiff.
Grant & Long, for defendant.